Citation Nr: 0808673	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-35 563	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected diabetes mellitus (DM) with erectile 
dysfunction and onychomycosis, for the period from March 30, 
1990 to October 6, 1996.

2.  Entitlement to an initial rating in excess of 20 percent 
for service-connected DM with erectile dysfunction and 
onychomycosis, from January 1, 1997.

3.  Entitlement to an initial rating in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD), 
exclusive of temporary total hospitalization ratings.

4.  Entitlement to an initial rating in excess of 20 percent 
for service-connected cataracts.

5.  Entitlement to a separate disability rating for 
onychomycosis, not considered part of the veteran's service-
connected DM.

6.  Entitlement to service connection for a lumbar spine 
disability.

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In June 2003, the RO granted the 
veteran's claim of entitlement to service connection for PTSD 
and assigned a temporary total hospitalization evaluation of 
100 percent from April 26, 1996 to July 31, 1996; an 
evaluation of 30 percent was assigned from August 1, 1996; a 
temporary total hospitalization evaluation of 100 percent was 
assigned from October 7, 1996 to December 31, 1996; and an 
evaluation of 30 percent was assigned from January 1, 1997.  
The RO also granted the veteran's claim of entitlement to 
service connection for DM with peripheral neuropathy, 
retinopathy and erectile dysfunction associated with 
herbicide exposure, and assigned a 20 percent disability 
evaluation effective September 6, 2001.

Later, a rating decision dated in July 2004 granted the 
veteran's claim of entitlement to an earlier effective date 
for his grant of service connection for DM.  The veteran was 
assigned a 10 percent disability evaluation from March 30, 
1990 to October 6, 1996 and a 20 percent disability 
evaluation from October 7, 1996.  

The March 2005 rating decision denied the veteran's claim of 
entitlement to TDIU.  The Board notes that the veteran has 
only perfected for appeal the issues of entitlement to 
increased initial disability ratings for PTSD and DM and 
entitlement to TDIU.  While the veteran did submit a notice 
of disagreement (NOD) in August 2003 with the June 2003 
denial of his claim of entitlement to service connection for 
glaucoma/cataracts, and the RO issued a supplemental 
statement of the case (SSOC) pertaining to this issue in 
March 2007, the veteran did not submit a VA Form 9 to perfect 
his appeal.  The Board also notes that the veteran submitted 
an August 2007 NOD with the July 2007 decision that denied 
his claims of entitlement to service connection for severe 
hemorrhage of the left cerebral ganglia and bradycardia 
(claimed as a heart condition).  The RO issued the veteran a 
statement of the case (SOC) in November 2007; the veteran has 
not yet submitted a VA Form 9 to perfect his appeal.  The 
veteran has until July 16, 2008 to do so with respect to the 
left cerebral ganglia hemorrhage and bradycardia claims.

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in January 2008.  A transcript 
of that proceeding has been associated with the veteran's 
claims file.  Because the veteran has disagreed with the 
initial rating assigned following the grant of service 
connection for DM and PTSD, the Board has characterized these 
issues in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  Moreover, although the RO 
granted a higher rating for DM from October 7, 1997, higher 
ratings for this disability are available both before and 
after that date and the veteran is presumed to seek the 
maximum available benefit for a disability; hence, the Board 
has characterized the appeal as encompassing the two issues 
set forth on the title page.  Id.; AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The issues of entitlement to an initial rating in excess of 
10 percent for service-connected DM, for the period from 
March 30, 1990 to October 6, 1996; entitlement to an initial 
rating in excess of 20 percent for service-connected DM, from 
January 1, 1997; entitlement to an initial rating in excess 
of 30 percent for service-connected post-traumatic stress 
disorder (PTSD); entitlement to an initial rating in excess 
of 20 percent for cataracts, a separate evaluation for 
onychomycosis, service connection for a lumbar spine 
disability and TDIU are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The veteran will 
be notified if any further action on his part is required.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional development must be 
performed prior to the adjudication of the veteran's claims.  
The Board finds that the issue of TDIU is inextricably 
intertwined with the veteran's claims that are the subject of 
this remand.

At the outset, the Board notes that the veteran disagreed 
with the April 2004 rating decision, which denied his claim 
of entitlement to service connection for a lumbar spine 
disability.  The veteran submitted his NOD in June 2004, but 
he was not issued a SOC.  The veteran also disagreed with the 
March 2007 rating decision that granted him a 20 percent 
disability evaluation for cataracts and denied a separate 
disability rating for onychomycosis.  His NOD was received by 
the RO in June 2007.  Again, the veteran was not afforded a 
SOC.  These issues have not been developed on appeal, and the 
veteran must be afforded a SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92.  

The Board is cognizant of the fact that the veteran's case 
has been in adjudicative status since 1996.  Consequently, 
the Board wishes to assure the veteran that it would not be 
remanding this case again unless it was essential for a full 
and fair adjudication of his claims.  The disability rating 
criteria for both DM and PTSD changed during the pendency of 
this appeal.  Unfortunately, it does not appear that the RO 
adjudicated these claims according to the old and new 
regulations, nor was the veteran provided with notice of 
these changes.  As such, these claims must be remanded to 
afford the veteran such notice and for readjudication.  See 
Vazquez-Flores v. Peake, __ Vet. App. __, No. 05-0355 (Jan. 
30, 2008).

A claim of entitlement to TDIU will be granted when the 
veteran is found to be unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  See 38 C.F.R. § 4.16(a) (2007).  
Where the degree of impairment caused by a disability must be 
evaluated, the examination must provide a detailed assessment 
of the veteran's disabilities and their effect upon his 
ordinary activity, including the effect upon employment.  See 
38 C.F.R. §§ 4.1, 4.2, and 4.10 (2007); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  It is the Board's 
responsibility to make findings based on the evidence of 
record and not to supply missing facts.  In the case of a 
claim for TDIU, the Board may not reject that claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1994), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  Here, the record does not presently 
contain sufficient medical evidence concerning the effect of 
the veteran's service-connected disorders on his 
employability.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
appropriate notice of the VA's duties 
to notify and to assist, in compliance 
with current caselaw.  Specifically, 
the veteran must be provided with any 
necessary notice compliant with the 
recent case of Vazquez-Flores v. Peake, 
__ Vet. App. __, No. 05-0355 (Jan. 30, 
2008).

2.  Provide the veteran and his 
representative a statement of the case 
regarding his claims of entitlement to 
an initial rating in excess of 20 
percent for cataracts, a separate 
evaluation for onychomycosis and 
service connection for a lumbar spine 
disability.

3.  The veteran should be provided with 
an appropriate VA examination.  The 
examiner should discuss whether the 
symptoms of the veteran's service-
connected disabilities, in and of 
themselves, render the veteran 
unemployable, without regard to any non-
service-connected disabilities, or the 
veteran's age.  The rationale for all 
opinions offered must be provided.

4.  Thereafter, the RO/AMC must review 
the claims file.  If any development is 
incomplete, or if the examination report 
does not contain sufficient information, 
take corrective action before re-
adjudication.  See 38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Then, the RO/AMC should readjudicate 
the claims, taking into consideration the 
prior and amended rating criteria for 
diabetes mellitus and PTSD, as 
appropriate.  In the event that the 
claims are not resolved to the 
satisfaction of the veteran, he should be 
provided a SSOC, which includes a summary 
of additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decisions.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.  Only 
issues for which a substantive appeal has 
been filed should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

